Case 1:18-cv-02412-RBJ-NRN Document 10-3 Filed 11/05/18 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No.      1:18-cv-02412-NRN

   RUTH MARK,

   Individually and on behalf of others
   similarly situated,

          Plaintiffs,

   v.

   O.P.E.N. AMERICA, INC. d/b/a OPENWORKS,

          Defendant.


   [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO STAY LITIGATION


          This Court having reviewed O.P.E.N. America, Inc. d/b/a/ OpenWorks’s (“OpenWorks”)

   Motion to Stay Litigation, and good cause appearing therefor,

          IT IS HEREBY ORDERED granting the Motion.

          IT IS FURTHER ORDERED that this action shall be stayed pending the District

   Court for the District of Arizona’s determination of Defendant’s Petition to Compel

   Arbitration Pursuant to 9 U.S.C. § 4 and possible arbitration.


   Dated: _____________ 2018


                                                              Magistrate Judge
